Order unanimously affirmed without costs. Memorandum: The record fails to support appellant’s contention that preaction discovery is necessary as an aid to bringing an action (see, CPLR 3102 [c]). There is no allegation or suggestion that anyone but the respondent engaged in any wrongful conduct, and the nature of potential causes of action is apparent from the allegations set forth in the moving papers. Preaction disclosure should not be permitted where, as here, the applicant has sufficient information to enable her to draft a complaint without the examination she seeks (L-Tron Corp. v Davco Sys., 60 AD2d 25, 29). Under the circumstances, Supreme Court did not abuse its discretion in denying the application. (Appeal from order of Supreme Court, Onondaga County, Murphy, J.— preaction discovery.) Present—Dillon, P. J., Callahan, Boomer, Green and Balio, JJ.